IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WARREN EASLEY, )
Plaintiff, )
) C.A. No. 19-223 Erie

)
Vv. )

) District Judge Susan Paradise Baxter

RENBERG, et al, ) Magistrate Judge Richard A. Lanzillo
Defendants. )

MEMORANDUM ORDER

 

This action was commenced by Plaintiff's filing of a pro se civil rights complaint
accompanied by a motion for leave to proceed in forma pauperis (“ifp motion”) [ECF No. 1], on
August 9, 2019. Plaintiff also filed a motion for preliminary injunction [ECF No. 1-4,
subsequently re-docketed as ECF No. 3], seeking an order directing Defendants to provide with
“a proper psychiatric evaluation provided by a psychiatrist other than Renberg,” and to provide
him with continued mental health care until he can be transferred to another institution where
mental health treatment can be provided (ECF No. 3, at p. 1). Plaintiff further seeks admission to
a mental health unit, copies of discovery documents that were allegedly destroyed, and provision
of recreation and showers (Id.).

This matter was referred to United States Magistrate Judge Richard A. Lanzillo, for
report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and
Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. This case was subsequently
reassigned to the undersigned, as presiding judge, with Judge Lanzillo remaining as the referred

judge for all pretrial proceedings.
On August 27, 2019, telephonic hearing was held on Plaintiff's motion before Magistrate
Judge Lanzillo, during which testimony was offered by Plaintiff and by Kevin Cowan, a
psychologist in SCI-Forest’s restricted housing unit, where Plaintiff is housed. After hearing the
parties’ proffered testimony and arguments, Judge Lanzillo issued an oral Report and
Recommendation (“R&R”) recommending that Plaintiff's motion for preliminary injunction be
denied [ECF No. 5]. In particular, Judge Lanzillo found that Plaintiff has been receiving
appropriate mental health treatment and that his attempts at self harm have been largely
motivated by his “desire for secondary gain in order to affect the prison process” (ECF No. 6,
Hearing Transcript, at p. 37). Judge Lanzillo further noted that Plaintiff's remaining complaints
regarding discovery materials and lack of recreation and shower fail to implicate any threat of
imminent harm for which injunctive relief is intended. As a result, Judge Lanzillo concluded that
Plaintiff has not established either a likelihood of success on the merits or a probability of
irreparable harm if relief is not granted. Plaintiff has filed timely objections to the R&R;
however, the objections merely reiterate and expand upon the allegations of Plaintiffs motion,
without providing any legal basis upon which to reject Judge Lanzillo’s recommendation.

Thus, after de novo review of Plaintiff's motion, the transcript of the motion hearing held
before Judge Lanzillo, and Plaintiff's objections, together with the report and recommendation,
the following order is entered:

AND NOW, this 3rd day of October, 2019;
IT IS HEREBY ORDERED that Plaintiff's motion for preliminary injunction [ECF No.

3] is DENIED. The oral report and recommendation of Magistrate Judge Lanzillo, issued August
27, 2019 [ECF No. 5], is adopted as the opinion of the court.

    
        

“SUSAN PARADISE BAXTER
United States District Judge

Z so 4A

oe

 

cc: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge
